Case 3:19-cr-00231-SI Document 3 Filed 05/16/19 Page 1 of 5

    Mniteti                              Bisitrict Court
                                    FOR THE                                     I   i liUititsrs
              NORTHERN DISTRICT OF CALIFORNIA
                                                                                MAY 16 2019
                  VENUE: SAN FRANCISCO                                          3^3,, y. soong
                                                                          CLERK U.S. DlSTRiCl CO'JRT
                                                                        NQRT! 1DISTRICT OF CALlFORi'iA

                       UNITED STATES OF AMERICA,

                                       V.




                                            CR19                         0231
                           DEMAURIAE NOLAN.




                            DEFENDANT(S).


                           INDICTMENT

     18 U.S.C. § 922(g)(1) - Felon in Possession of a Firearm and Ammunition;
         18 U.S.C. § 924(d) and 28 U.S.C.§ 2461(c) - Forfeiture Allegation




        A true bill.



                                                           Foreman


        Filed in open court this.             . day of



                 Tfgl
                                                              Clerk


                                                            NO PROCESS
                              ^ ^                    SALLIEKIM
                                         United States Magistrate Judgr
Case 3:19-cr-00231-SI Document 3 Filed 05/16/19 Page 2 of 5
Case 3:19-cr-00231-SI Document 3 Filed 05/16/19 Page 3 of 5
Case 3:19-cr-00231-SI Document 3 Filed 05/16/19 Page 4 of 5
Case 3:19-cr-00231-SI Document 3 Filed 05/16/19 Page 5 of 5
